F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit

                                                                        December 21, 2005
                   UNITED STATES COURT OF APPEALS

                                 TENTH CIRCUIT                             Clerk of Court


 TERRY DON MYERS,

       Petitioner - Appellant,
                                                         No. 04-6381
 v.
                                                   (D.C. No. CIV-04-913-L)
                                                         (W.D. Okla.)
 MIKE ADDISON, Warden,

       Respondent - Appellee.


                                      ORDER


Before EBEL, McKAY and HENRY, Circuit Judges.


      Terry Myers, an Oklahoma state prisoner serving three consecutive 99-year

sentences, seeks a certificate of appealability (“COA”) following the district

court’s dismissal of his 28 U.S.C. § 2254 petition. He also seeks to proceed in

forma pauperis on appeal. Mr. Myers’s underlying claim is that the Oklahoma

state courts have denied his constitutional due process and equal protection rights

by denying his request for free copies of his trial transcripts. In his habeas

petition, he does not seek a release from custody, but rather an order that the

transcripts be provided to him free of cost. The district court assigned the case to

a magistrate judge, who provided a thorough analysis of Mr. Myers’s claims and

recommended that his petition be denied.
      To obtain a COA, a petitioner must make “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For the reasons given

in the magistrate judge’s Report and Recommendation, we conclude that Mr.

Myers cannot make such a showing. We therefore DENY his request for a COA

and DISMISS this appeal. We also DENY his request to proceed in forma

pauperis on appeal.



                                      ENTERED FOR THE COURT



                                      David M. Ebel
                                      Circuit Judge




                                        -2-